DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 26-32 are currently under prosecution.

Information Disclosure Statement
2.	The information disclosures filed to date have been considered.  An initialed copy of each is enclosed.

Priority
3.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of earlier filed applications is acknowledged.  
However, claims 26-32 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely April 8, 2022.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 26-32 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to any of a plurality of “cells” expressing “an anti-CD22 chimeric antigen receptor (CAR)” and “an anti-CD19 CAR” and a method for treating any given type of “cancer” in any given “subject” comprising administering a pharmaceutic composition comprising a plurality of “cells” according to claim 27.  
First addressing the intended use of the method of treating “cancer” in a subject, it is noted that the cancer need not be a type of cancer that is known or determined to express either CD22 or CD19 and although according to claim 30 the cancer is an acute lymphoblastic leukemia (ALL) most cancers do not express CD22 or CD19.  If the cancer cells in the subject do not express CD22 or CD19 it is not clear how or why it should be thought that cell expressing the anti-CD22 and anti-CD19 CARs should target the cancer cells to cause their destruction (if, e.g., the cell expressing the CARs is a cytotoxic T cell (CTL)).1  Here Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  So even if the specification may disclose that the cancer to be treated using the claimed invention is a cancer that expresses either or both of CD22 and CD19, it is improper to read such limitations into the claims.  It follows then that the claims, which must be given the broadest, reasonable interpretation that is consistent with the disclosure, are directed to types of cancer that may not express CD22 or CD19, but which are nevertheless “treated” using the claimed invention.  So, then, with regard to the written description requirement, the problem is that the specification does not adequately describe the claimed invention to reasonably convey Applicant’s possession thereof as of the filing date of the application inasmuch as it fails to describe with any of the requisite clarity and particularity the use of the disclosed method to treat any given type of cancer in a subject regardless of whether or not the cancer cells in the subject express CD22 and/or CD19.  In fact it appears that the specification at best only adequately describes the cytotoxicity of T cells expressing a CAR that binds specifically to an antigen expressed by target cells (see, e.g., Example 1 at page 56).  Accordingly the claims merely bid the skilled artisan to complete the inventive process by discovering if or how the claimed invention might ever be practiced to treat any given cancer in a subject, even if the cancer cells in the subject do not express CD22 or CD19.
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
	Turning to address the “cell” that is administered to the subject so as to treat cancer, it is only according to claim 27 that it either a type of T cell or an NK cell; and yet most cells (e.g., adipocytes) do not have cytotolytic activity and are unable to kill targeted cancer cells, even if the cancer cells express the antigen that is recognized by a cell expressing a CAR.  Then, despite the evident breadth of the claims, it appears that the specification may only adequately describe the use of transduced anti-CD22 CAR-expressing T cells (i.e., presumably a mixed population of T cells comprising essentially cytotoxic (or cytolytic) T cells (CTLs), which as the specification discloses are capable of destroying tumor cells (see, e.g., page 42)) to kill targeted CD22-expressing cells in vitro.  Certain types of “T cells” as disclosed by the specification do not have cytolytic activity and are not capable of selectively killing targeted cancer cells in a subject (e.g., regulatory T cells (Tregs), which act to suppress T cell-mediated anticancer immunity (see, e.g., page 43, lines 9-12).
	According to claim 27, if not a T cell, the “cell” is an NK cell, and although the specification discloses that the cell may be an NK cell (see, e.g., page 43, lines 28-30), it does not appear that the specification describes the use of NK cells expressing an anti-CD22 CAR and an anti-CD19 CAR, as recited by claim 26, to treat any given type of cancer in any given subject.  Accordingly Applicant is duly reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).
Turning now to the anti-CD22 CAR and the anti-CD19 CAR that is expressed by the cell administered to the subject in order to treat cancer in the subject it is noted that each is only described by the claims to a very limited extent (i.e., each is described only as comprising a VH domain and an VL domain having particular amino acid sequences).  The CAR is otherwise not described by the claims and as noted above although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  While the structure of the CAR is not limited by the claims it appears that the only CARs that are described by the specification with any of the requisite clarity and particularity are those comprising an extracellular domain comprising an antibody (e.g., an scFv) or an antigen binding fragment of an antibody (e.g., a Fab) that binds to an antigen expressed on the surface of targeted cancer cells (e.g., CD22), a spacer domain comprising, e.g., an immunoglobulin hinge region, a transmembrane domain, and an intracellular domain (endodomain) comprising CD3 and 4-1BB costimulatory domains (see Example 1, 2, 3, and 4).  Not described with any of the requisite clarity and particularity necessary to reasonably convey Applicant’s possession thereof as of the filing date of this application is any other “chimeric antigen receptor (CAR)”.  In fact, it does not appear that the specification expressly defines the term “chimeric antigen receptor (CAR)” to delineate its components but presumably it is not every chimeric antigen receptor that is effectively used in practicing the claimed invention as intended.  In large part then the claims merely serve to bid one skilled in the art to complete the inventive process by discovering how anti-CD22 and anti-CD19 CARs having the recited features can be constructed so as to be suitably and effectively used in practicing the claimed invention to treat cancer in a subject.  
Once again, “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  In this instance, there is no language that adequately describes with any of the requisite clarity and particularity the anti-CD22 and anti-CD19 CARs that are expressed by the cells that are administered to the subject in order to treat cancer in the subject.  A description of what a material does or must be capable of doing, rather than of what it is, does not suffice to describe the claimed invention.2 
Because the claims are directed to subject matter that is described by function alone and because the claimed cells express CARs that are only partially described as comprising VH and VL domains derived from antibodies known to be capable of binding to CD19 or CD22, it would not be possible to immediately envisage, recognize, or distinguish at least a substantial number of the claimed cells or the CARs expressed thereby.  This is particularly true since apart from somehow functioning to “treat” cancer in a subject, neither the cells nor the CARs expressed thereby need have any particularly identifying functional features that correlate with particularly identifying structural features that are shared by at least most members of the claimed genus of cells or the CARs expressed thereby.3  This is evident given the fact that it is not reasonably presumed that every fusion protein (“chimeric antigen receptor”) comprising, for example, the VH and VL domains of an antibody known to bind to CD22, such as those recited by the claims, will be found to be suitable for use in practicing the claimed invention; yet the only feature of the CARs recited by the claims is that they comprise a VH domain and a VL domain having particular amino acid sequences and are specific for or capable of binding to either CD19 or CD22.
Recognizing that the claims are drawn to a method comprising administering to a patient a cell expressing polypeptides (i.e., “chimeric antigen receptors”) comprising a VH domain and a VL domain but otherwise having no particular structural features, which are presumably capable of transmitting (transducing) a signal leading to the activation of cytolytic T cells, leading to the lysis of targeted cancer cells in a subject, it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding “anti-CD22 chimeric antigen receptors” and “anti-CD19 chimeric antigen receptors”, which when expressed by a cell, function in a manner that leads to the activation of the cell, which then has the ability to kill targeted cancer cells, provided the cancer cells express CD19 and/or CD22; without such “chimeric antigen receptors”, it is impossible to practice the invention.
Here Applicant is reminded that “‘[the] purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, although the skilled artisan could potentially identify “chimeric antigen receptors” comprising VH and VL domains recited by the claims that might be used in practicing the claimed invention by screening large pluralities of structurally disparate fusion proteins comprising the required VH and VL domains to determine which, if any, are capable of transmitting an activation to a cytotoxic T cell (CTL) upon binding to a target cell expressing CD19 and/or CD22, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of “chimeric antigen receptors” to which the claims are directed, the supporting disclosure amounts to no more than a mere invitation to identify such fusion proteins comprising the VH and VL domains recited by the claims, which can be used in practicing the claimed invention as intended.  
As noted above, according to the disclosure, a “chimeric antigen receptor (CAR” may be comprised of certain different domains including an extracellular antigen binding domain (e.g., a Fab), a spacer domain, a transmembrane domain, and an intracellular signaling domain.  As conventional as “chimeric antigen receptors” may seem however it is not widely recognized in the art that no one element of the CAR has been found to be purely structural.  Even the transmembrane domain, which might at once been regarded to have played only a structural role, has been found to impart particular functional properties upon the CAR.  Bridgeman et al. (J. Immunol. 2010 Jun 15; 184 (12): 6938-49) found, for example, that CARs containing the CD3 transmembrane domain can form a complex with the endogenous TCR that may be beneficial for optimal T cell activation, a property that could be abolished by altering the structure of the transmembrane domain by amino acid substitution (see entire document; e.g., the abstract). It is therefore reasonable to question whether a CAR such as that to which claim 26 is directed, which might comprise any given “transmembrane domain” or which need not comprise a spacer or stalk region such as an immunoglobulin hinge domain, or which might or might not comprise an intracellular domain (endodomain) comprised of a human CD3 transactivation domain,4 will function as it must, if it is to be suitably and effectively used in practicing the claimed invention. 
According to the disclosure the CAR may comprise a spacer domain comprising the IgG1 hinge region, but the claims do not require the CAR to comprise this domain; and yet if this portion of the CAR is omitted or is derived from any protein or portion thereof other than the human IgG1 hinge region comprising SEQ ID NO: 3, as disclosed, it might not function as does the exemplary CARs.  The position taken herein that no one component of the conventional CAR may be taken for granted to be suitable or functional is supported by the teachings of Ma et al. (Prostate. 2004 Sep 15; 61 (1): 12-25); see entire document (e.g., the abstract).  Ma et al. describes the production of “a first generation zeta-only CAR”.  Ma et al. discloses that a CD8 hinge spacer was inserted between the sFv (i.e., the antigen binding portion of the CAR) and the CD3 chain to improve projection of the sFv away from the T-cell membrane and improve antigen engagement, and thereby compensate for the short extracellular domain of CD3 chain; see entire document (e.g., pages 15 and 16).  This disclosure suggests that the lack of spacer domain comprised of a hinge (e.g., a CD8 hinge region or the disclosed IgG1 hinge region comprising SEQ ID NO: 3) may not be tolerable;5 and yet the claims are directed to a CAR that need not comprise this apparently essential element or which might instead comprise some other element that is distinct from the disclosed IgG1 hinge region comprising SEQ ID NO: 3.
The position taken herein is still further supported by the teachings of Hudecek et al. (Clin. Cancer Res. 2013 Jun 15; 19 (12): 3153-64), which describes a study in which different CARs comprising spacers of varying length derived from the extracellular lgG4-Fc spacer domain were compared (see entire document) and in which it was found that CARs with short “hinge-only spacers" were substantially more functional than CARs with relatively longer "hinge-CH2-CH3 spacers” (see entire document; e.g., the abstract).  
Such results suggest that no one element of a conventional CAR can be taken for granted or presumed to function as necessary regardless of its structure; and accordingly since the claims are drawn to a plurality of structurally disparate CARs comprising, for example, any given “transmembrane domain”, but not necessarily a hinge, it is submitted that the description of the exemplary CAR by this application should not be regarded as sufficient to adequately describe with the requisite clarity and particularity at least a substantial number of members of the claimed genus of structurally disparate CARs.  
Accordingly Applicant is again reminded that “generalized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).    
   	Turning now to address the intent or purpose of practicing the claimed invention, as recited, it is noted that it appears that the term “treat” is not limited to a process that lessens, reduces or improves at least one symptom associated with the cancer and/or slows down, reduces or blocks the progression of the disease in a subject having an existing cancer.  This is because in the very same section of the disclosure that describes treating cancer in a subject having the disease there is also a description of a treatment that is “administered to a subject who has not yet contracted the disease and/or who is not showing any symptoms of the disease to prevent or impair the cause of the disease or to reduce or prevent development of at least one symptom associated with the disease” (page 45, lines 20-23).  Accordingly the claims are broadly but reasonably construed as being drawn to a method that is intended for use in preventing cancer in a subject and yet the specification provides no evidence that reasonably suggests that the claimed invention might ever be used to achieve such an objective.  Here it is submitted that the prevention of cancer is an intractable proposition, if not now wholly impractical, given, for example, that it is a heterogeneous disease, having widely varying pathologies and etiologies, and that its causes are multifactorial and as yet only partially characterized and poorly understood.  It is generally recognized that a disease cannot be prevented unless and until its causes are fully appreciated and understood to a degree that it becomes possible to intercede effectively to block its onset or development.  As such, the specification, which fails to describe the use of the claimed invention to prevent any given type of cancer in any given subject, would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).  At best the specification only describes a method of treating a cancer expressing CD19 and/or CD22 in a human subject having the cancer by administering to the subject T cells expressing an anti-CD19 CAR and an anti-CD22 CAR, wherein each of the CARs comprises an extracellular domain comprising an antibody or antigen binding fragment thereof that binds to either human CD19 or human CD22, a spacer domain comprising an IgG1 hinge region, a transmembrane domain, and an intracellular domain comprising human CD3 and human 4-1BB costimulatory domains.   
	Here it is noted that the “subject” is not necessarily a human; so the cancer cells in the subject are not necessarily cells expressing human CD19 and/or CD22.  Yet there appears to be no factual evidence disclosed by this application that reasonably suggests or indicates that the disclosed antibodies comprising the VH and VL domains recited by the claims are capable of cross-reacting to bind to the CD19 or CD22 polypeptides in any other species (e.g., dogs, cats, and rats).  It cannot be presumed a priori that just because antibody 9A8-1, for example, binds to a human CD22 polypeptide that it will be found to binds to CD22 polypeptides in other “subjects” (e.g., dogs, cats, or rats).  The ability of the disclosed antibodies (and the CARs comprising those antibodies or antigen binding fragments thereof) to bind to CD19 or CD22 polypeptides expressed by cancer cells in subjects other than humans cannot be predicted but must be determined empirically.  Therefore Applicant is reminded that the Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  Here, inasmuch as the “subject” is not necessarily a human, the claims merely bid one skilled in the art to complete the inventive process by discovering in which subjects the claimed cells are suitably and effectively used to treat cancer in the subject by empirically determining if the cancer cells in the subject express antigens that are recognized by the CARs expressed by the claimed cells.  However a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011). 
From the Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

In summary, then, it is submitted that in this case, because the claims are so broad, and the disclosure is so comparably limited, any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.  Lastly, since the claims are not necessarily limited to known materials having the properties of the “cells” and the “CARs” expressed by the cells, which permit their use in practicing the claimed invention as intended to treat any given type of cancer in any subject, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

6.	Claims 26-32 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  This was as of the filing date sought by Applicant the state of the art and it remains so today. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice6), it cannot be practiced without undue experimentation.
In this instance, as an example, it is submitted that the specification does little more than state a hypothesis that any given “cell” expressing an anti-CD19 CAR and an anti-CD22 CAR having the recited structural features is suitably and effectively used in practicing the claimed invention to treat a cancer expressing CD19 and/or CD20 in a subject having the disease7 and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify “cells” expressing “anti-CD19 CARs” and “anti-CD22 CARs”, which may be administered to a “subject” so as to treat or prevent any given type of “cancer” in the subject; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8.	Claims 26-32 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 26-42 of copending Application No. 17/054,670.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
The claims of the copending application are drawn to an anti-CD22 chimeric antigen receptor comprising an antigen binding domain comprising a VH domain comprising SEQ ID NO: 65 and a VL domain comprising SEQ ID NO: 66 and an anti-CD19 chimeric antigen receptor comprising an antigen binding domain comprising a VH domain comprising SEQ ID NO: 75 and a VL domain comprising SEQ ID NO: 76, as well as a cell expressing both of these chimeric antigen receptors, a method of making such a cell comprising introducing nucleic acid molecule encoding the chimeric antigen receptors into a cell ex vivo, a composition comprising the cells, and a method for treating cancer or more particularly a B cell leukemia or lymphoma comprising administering to a subject the composition comprising the cells expressing the chimeric antigen receptors.  Accordingly the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.8

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
9.	No claim is allowed.

10.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	U.S. Patent No. 11091532 teaches a cell expressing an anti-CD19 CAR and an anti-CD22 CAR.

11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
August 11, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In support of this position, the specification discloses at page 1:  “When T cells express such a CAR, they recognize and kill target cells that express the target antigen.”  However, again, if target cells (e.g., cancer cells) do not express the antigen that is recognized by the extracellular domain of the CAR expressed by T cells, the T cells will not be capable of selectively killing the target cells and in fact the specification provides evidence that this is so in disclosing that the viability (survival) of non-transduced SupT1 cells (which do not express CD22) is not adversely affected by co-culturing the cells in the presence of T cells expressing an anti-CD22 CAR (see, e.g., Figure 10A and Example 4).   
        2 The Federal Circuit has stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  Though the instant claims are drawn to cells expressing CARs (and not antibodies) it is submitted that the very same may be said of CARs, which comprise antigen binding portions (typically derived from antibodies) and which have very specialized functions.  In this case it is submitted that it is insufficient to describe a plurality of CARs, which must function in a manner that renders the CARs effectively used in practicing the claimed invention, by merely describing the structure of the VH and VL domains of which the extracellular domain of the CARs is comprised, as well as the antigen to which they must bind.
        
        3 Here it is aptly noted that the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).  Though the specification may disclose particular CARs that were found to be functional in terms of their ability to activate CTLs, which are then rendered capable of killing target cells expressing the antigen recognized by the CARs, none of the CARs can be reasonably considered representative of the genus as a whole.  This is because the CARs need not have any particular structural features apart from comprising a VH domain and a VL domain comprising particular amino acid sequences and there is no one particularly identifying structural feature that is shared by at least a substantial number of the CARs to which the claims are directed and their common functionality or ability to activate CTLs and thereby render the cells capable of killing target cells expressing the antigen recognized by the CARs.  It is not every fusion protein (“chimeric antigen receptor”) comprising an antigen binding domain that specifically binds to CD19 or CD22 that when expressed by a cell is suitably and effectively used in practicing the claimed invention to treat cancer in a subject.
        4 With regard to the intracellular signaling domain or endodomain of the claimed CARs, it might be that this domain comprises a CD3 signaling region, but that is certainly not necessarily the case since such limitations are improperly read into the claims from the specification and presumably it might be that the endodomain comprises any domain of a protein that is known to be capable of transducing a signal (e.g., the intracellular domain of Fas, a receptor on the surface of cells, which acts to transmit an intracellular signal that leads to the programmed cell death of the cell).  There are at present no limitations recited by the claims and yet there are too many proteins comprising intracellular signaling domains to name here, which collectively transmit a wide variety of different signals.  The question is, which of these many that have widely varying functions should be used to produce the CAR?  It is not immediately apparent which signal or signals must be generated by this domain if it is to be suitably used to produce the CAR.  What functional features must the domain have if it is to be suitably used in producing a CAR that will function as necessary?  How might one know or ascertain the identity of the intracellular signaling domains that might be used?  These questions are not meant to suggest that this issue might be remedied by amending the claims to recite a limitation requiring the “intracellular signaling domain” to have a functional characteristic, which might be determined by empirical testing, but rather to point out the fact that there is no means by which the skilled artisan could immediately envisage, recognize or distinguish these domains from others.  Even if the “intracellular signaling domain” were to have a particular common function, if members of the genus do not share particularly identifying structural features, which correlate with their function, it would not be possible to immediately envisage, recognize or distinguish those domains from others. 
        
        5 Due to the evident unpredictability, it would be necessary to empirically test constructs lacking a spacer or comprising spacers having different structures (or derived from different proteins) to determine which are functional and which are not.
        6 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best. 
        
        7 The claimed “cell” may perhaps be used otherwise but it is not apparent that the specification teaches any other use thereof apart from the use of the cell to treat cancer in a subject as claimed.  Since the nature of the chimeric antigen receptors (CARs) to which the claims are directed are largely unspecified by the claims it is submitted that the specification does not reasonably enable the production thereof or the use of claimed cells expressing these CARs.  This is because one would have to produce CARs according to the claims, as well as a cell expressing the CARs, and then determine how the cells might be used depending upon the functional attributes of the cells.  Perhaps the cells may be suitably and effectively used in practicing the invention according to claim 29 but perhaps not.  It is very unlikely that any given “cell” (e.g., an adipocyte) expressing an anti-CD19 CAR and an anti-CD22 CAR according to the claim 26 will be found suitable for use in treating cancer in a subject.  The reasons why have been addressed in the above rejection of the claims as failing to satisfy the written description requirement.
        8 The claims of the copending application do not recite the cancer is ALL but if the ALL cells express CD19 and/or CD22 it would have been obvious to treat the disease in a subject having the disease.  Furthermore although the claims of the copending application do not recite the cells expressing the CARs are T cells it would have been immediately obvious to use T cells since T cells or more particularly cytotoxic T lymphocytes (CTLs) were known to be effectively used to treat cancer following transduction of the cells with expression vectors encoding CARs, provided the cancer cells express the antigens recognized by the CARs.